Citation Nr: 0014226	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to April 
1952.  He died in September 1992 and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota, which denied the 
claim for service connection for the cause of the veteran's 
death from glioblastoma of the brain, as a result of exposure 
to ionizing radiation in service.  During the pendency of 
this appeal, the appellant moved to Arizona, and the case was 
transferred to the Phoenix, Arizona, Regional Office.

The Board notes that a claim for entitlement to service 
connection for the cause of the veteran's death was initially 
adjudicated in rating decision dated in December 1992.  
However, that decision did not address the contention that 
the veteran's glioblastoma of the brain was the result of 
exposure to ionizing radiation during service.  Accordingly, 
the issue of entitlement to service connection for the cause 
of the veteran's death was adjudicated on this theory in 
rating decision of November 1996.


REMAND

On review of the veteran's claims file, the Board finds that 
additional development must be performed prior to rendering a 
decision in the current appeal.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  In the case at hand, the 
certificate of death shows that the cause of death was 
glioblastoma of the brain.  The appellant contends that the 
veteran's brain cancer was directly due to his inservice 
exposure to radiation.  The appellant contends that, before 
the veteran went overseas during the Korean Conflict, he was 
stationed in Utah where they were conducting above-ground 
testing of the Atomic bomb and the veteran was exposed to 
ionizing radiation from the fallout.  Her contention is that 
this radiation exposure caused the brain tumor which resulted 
in the veteran's death.  In addition, prior to his death, the 
veteran submitted a claim in April 1992 for service 
connection for a brain tumor, contending that he was exposed 
to ionizing radiation at Dugway Proving Ground in Utah in 
1948 or 1949.

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  See 38 
U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d) (1999).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow in cases where the appellant is seeking compensation 
for diseases related to exposure to radiation in service.  
See Hilkert v. West, 11 Vet. App. 200 (1998); Wandel v. West, 
11 Vet. App. 200 (1998).  Section 3.311 essentially states 
that a dose assessment will be made in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure.  38 C.F.R. § 3.311(a) 
(1999); see Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  38 C.F.R. § 3.311(a)(2)(i) (1999).  In all other 
claims involving radiation exposure, a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Under the present circumstances, the record shows that the 
cause of death, glioblastoma of the brain (tumors of the 
brain) is a "radiogenic disease," and it appears that the 
disease became manifest within the applicable time period.  
See 38 C.F.R. § 3.311(b)(2)(xx), (b)(5)(iv).

The record also reflects that the appellant has contended 
that the cause of the veteran's death is related to exposure 
to radiation.  More specifically, she has asserted that the 
veteran was exposed to radiation fallout from testing of the 
Atomic bomb while stationed in Utah before going overseas, 
which he did in 1949.  The service medical records also show 
that the veteran received in-service radiation treatment for 
acne vulgaris from December 1949 to February 1950.

In such cases, the regulation requires that a dose assessment 
be made as to the size and nature of the dose.  38 C.F.R. § 
3.311(a).  A review of the evidence of record does not show 
that the Regional Office attempted to obtain such a dose 
assessment.  The record shows no indication that the RO 
forwarded relevant records to the Under Secretary for Health 
for a dose assessment pursuant to 38 C.F.R. § 
3.311(a)(2)(iii).  Pursuant to section 3.311(a)(2)(iii), the 
RO should request any available records concerning the 
veteran's alleged exposure to radiation. All such records 
should be then forwarded to the Under Secretary for Health 
for a dose estimate.

Under the circumstances, the Board finds that a dose 
assessment must be made and further development undertaken 
pursuant to 38 C.F.R. § 3.311, should the dose assessment 
reveal a positive value.

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the appellant's 
claim is remanded to the RO for the following development:

1.  The RO should request the appellant 
to provide any additional information 
referable to the veteran's military 
service radiation exposure.

2.  The RO should then make a request for 
any available records concerning the 
veteran's exposure to radiation, as 
provided in 38 C.F.R. § 3.311(a)(2)(iii).  
The RO should then forward such records 
to the Under Secretary for Health, who 
will be responsible for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies.

3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by § 
3.311(b)(1).  See Wandel v. West, 11 Vet. 
App. 200, 205 (1998) (holding that absent 
competent evidence of radiation exposure, 
VA is not required to forward a claim to 
the Under Secretary for Benefits).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death due to exposure to 
ionizing radiation.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




